Citation Nr: 0119683	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  95-10 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1974 to March 
1994.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  The claims file was subsequently moved to Muskogee, 
Oklahoma.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  A medical examiner in April 1999 indicated that there was 
no etiological connection between a hearing disease and 
active military duty.

3.  Current audiometric findings show that the veteran does 
not meet the threshold requirements for hearing impairment to 
be considered a disability.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military duty.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.385 (2000); the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also stands for 
the proposition that an appellant must be informed of the 
evidence required to substantiate a claim before the claim is 
fully adjudicated.

In this case, the VA has obtained a VA examination report 
regarding the etiology of the veteran's bilateral hearing 
loss.  The record contains multiple examination reports 
regarding the claim; thus, the Board has determined that the 
duty to assist the veteran in developing his claim has been 
met.  Moreover, the veteran was informed of the elements 
required to substantiate the claim by a statement of the case 
issued in February 1995 and a supplemental statement of the 
case issued in July 1999.  Because of these considerations, 
the Board concludes that the provisions of the Act have been 
met.

A veteran may be granted service connection for a disability 
resulting from a disease or an injury incurred or aggravated 
by active service.  38 C.F.R. § 1110 (2000).  Generally, a 
grant of service connection requires that the veteran offer 
competent medical evidence of a current diagnosis, an injury 
or disease incurred during active duty, and a nexus or link 
between them.  The veteran need not offer a preponderance of 
evidence; rather, the evidence must be in equipoise for a 
grant of service connection to be warranted.

In the case of hearing impairment, for the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 5000, 1000, 2000, 3000, 
or 4000 are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

A veteran may also establish a claim under the chronicity 
provision of 38 C.F.R. § 3.303(b), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be granted pursuant to the same regulation if 
the evidence shows that the condition was observed during 
service or any applicable presumption period and continuity 
of symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The veteran was examined by the VA in May 1995.  The examiner 
diagnosed "rule out low frequency hearing loss".  No 
opinion was offered, however, regarding the etiology of any 
hearing condition.

According to an operative report from April 1996, the veteran 
underwent a bilateral laryngotomy tube procedure.  A 
diagnosis of bilateral serous otitis media was rendered.  The 
report contains no evidence regarding the etiology of the 
otitis media.

In February 1999, a VA examiner diagnosed the veteran with 
Eustachian tube dysfunction bilaterally, left serous otitis 
media, and a postoperative right tympanostomy tube.  In the 
original report, no comment was made by the examiner 
regarding the etiology of any hearing condition.  The 
examiner was then asked to render an opinion regarding the 
etiology of any diagnosed hearing condition.  In an addendum 
to the report made in April 1999, the examiner indicated that 
the veteran's "ear disease [was] not related to his military 
active duty."

According to the February 1999 report, the veteran's speech 
recognition scores as measured by the Maryland CNC word list 
were 100 percent bilaterally.  His pure tone threshold scores 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
15
LEFT
20
20
10
10
15

The aforementioned scores do not show that the veteran has 
bilateral hearing loss.  Rather, because none of the scores 
in either ear was more than 40 Hertz, he does not have 
impaired hearing under VA law.  Further, the veteran does not 
have auditory thresholds for at least three of the 
frequencies at 5000, 1000, 2000, 3000, or 4000 of 26 decibels 
or greater, and he does not have speech recognition scores 
using the Maryland CNC Test at 94 percent or less.  See 
38 C.F.R. § 3.385.  Rather, his speech recognition scores 
were 100 percent in both ears.

Based on the February 1999 report, the Board has determined 
that the preponderance of the evidence weighs against the 
claim.  Further, the VA examiner in April 1999 was 
specifically asked regarding his opinion about the claim 
presently before the Board.  That examiner said that the ear 
disease was not etiologically related to active duty.  The 
Board finds this opinion to be dispositive, and in the 
absence of evidence in favor of the claim, the appeal must be 
denied.  There is no evidence in favor of the claim, although 
the Board acknowledges the veteran's belief that there is a 
connection between an ear disease and active duty.  
Nevertheless, although the veteran apparently served as an 
airplane mechanic during his many years during active duty, 
there is no evidence that he possesses the medical education, 
experience, or training required that would render him 
capable of offering a competent medical opinion sufficient to 
outweigh the opinion of the medical doctor, who said that 
there was no connection in April 1999.  In other words, the 
veteran, as a layperson, is not competent on matters of 
medical diagnosis or etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In light of the lack of evidence that there is hearing 
impairment, and because the examiner indicated that there was 
not an etiological connection with active duty, the claim 
must be denied.  If the veteran in the future obtains 
evidence in favor of the claim, he should submit that 
evidence to the RO for future consideration; at this time, 
there is simply insufficient evidence linking an ear disease 
to his work as an airplane mechanic.


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

